                Case 3:20-cr-00090-RS Document 43 Filed 03/19/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5595
 7        FAX: (408) 535-5081
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-0090 RS
                                                      )
14           Plaintiff,                               )   REQUEST FOR STATUS CONFERENCE AND
                                                      )   STIPULATION TO EXCLUDE TIME FROM
15      v.                                            )   MARCH 12, 2021 TO MAY 11, 2021 AND
                                                      )   ORDER
16   SHAWN NIMAU,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The Court denied Defendant’s Motion to Suppress and Request for a Franks Hearing on March
20 12, 2021. Dkt. No. 41. Counsel for the United States and counsel for Mr. Nimau now jointly stipulate

21 and request a status conference be held in the above-captioned matter on May 11, 2021 at 2:30 p.m. It is

22 hereby stipulated by and between counsel for the United States and counsel for the defendant Shawn

23 Nimau that time be excluded under the Speedy Trial Act from March 12, 2021 until May 11, 2021 to

24 permit for the effective preparation of counsel, as counsel for Mr. Nimau reviews discovery and

25 evaluates strategy in light of the Court’s ruling on the defense motion.

26           The parties stipulate and agree that excluding time until May 11, 2021 will allow for the
27 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

28
     REQUEST FOR STATUS CONFERENCE AND STIPULATION TO EXCLUDE TIME AND
     [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                       v. 7/10/2018
               Case 3:20-cr-00090-RS Document 43 Filed 03/19/21 Page 2 of 2




 1 agree that the ends of justice served by excluding the time from March 12, 2021 until May 11, 2021

 2 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 3 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6          IT IS SO STIPULATED.

 7

 8 DATED: 3/19/2021                                                /s/                  ___
                                                          CHRISTOFFER LEE
 9                                                        Assistant United States Attorney

10
     DATED: 3/19/2021                                              /s/               ___
11                                                        PAUL DEMEESTER
                                                          Counsel for Defendant Shawn Nimau
12

13                                                   ORDER

14          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

15 Court finds that failing to exclude the time from March 12, 2021 through May 11, 2021 would

16 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

17 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court

18 further finds that the ends of justice served by excluding the time from March 12, 2021 through May 11,

19 2021 from computation under the Speedy Trial Act outweigh the best interests of the public and the

20 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

21 that the time from March 12, 2021 through May 11, 2021 shall be excluded from computation under the

22 Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The status conference is set for May 11, 2021 at

23 2:30 p.m.

24          IT IS SO ORDERED.

25
           March 19, 2021
26 DATED: ___________________                                    ___________________________
                                                                 RICHARD SEEBORG
27                                                               Chief United States District Judge

28
     REQUEST FOR STATUS CONFERENCE AND STIPULATION TO EXCLUDE TIME AND
     [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                       v. 7/10/2018
